


EXHIBIT 10.12

 

First Amendment

 

to “Manufacturing and Supply Agreement”

 

This First Amendment is dated May 8, 2002, and is made between Cubist
Pharmaceuticals Inc (“Cubist”), and ACS Dobfar (“ACSD”), who are parties to a
Manufacturing and Supply Agreement, dated September 30, 2001 (the “Agreement”);

 

Cubist and ACSD hereby agree that Section 5.3 (“Purchase Forecasts”) of the
Agreement shall be removed in its entirety and shall be replaced with the
following:

 

5.3 Purchase Forecasts

 

Initially within thirty (30) days following NDA Approval of Product, and
continuing for the remaining duration of the Agreement, Cubist shall provide to
ACSD, within the first fifteen (15) business days of each quarter, on a
quarterly basis, a rolling forecast for orders of Product with respect to the
four (4) quarters following the then current quarter (Purchase Forecast). 
Cubist shall be obligated to purchase at least eighty percent (80%) of the
amount of Product forecast for the first quarter of any Purchase Forecast, and
shall execute a binding purchase order to that effect.  The forecast for the
remaining three (3) quarters of any Purchase Forecast shall be non-binding.

 

 

Cubist Pharmaceuticals, Inc.

 

ACS Dobfar

 

 

 

By:

 /s/ Christopher Guiffre

 

By:

 /s/ Falciani Marco

 

 

 

 

 

Name:

Christopher Guiffre

 

Name:

Falciani Marco

 

 

 

 

 

Title:

General Counsel

 

Title:

The President

 

 

 

 

 

Date:

May 8, 2002

 

Date:

May 21, 2002

 

--------------------------------------------------------------------------------
